Title: To James Madison from William Lee, 15 January 1806 (Abstract)
From: Lee, William
To: Madison, James


                    § From William Lee. 15 January 1806, Bordeaux. “In my last respects I mentioned that the Rochfort Squadron, which had lately returned into port, had burnt the Brig Minerva, & Cargo, of New York and that I understood several other american Vessels, had shared the same fate. The enclosed copies of letters which I have just recd. from Capt Salter, of the Minerva, and Messrs. Pelletreaux & Cie. of Rochfort, is all the information I have as yet been able to collect on this subject.
                    “In conformity with the act concerning Consuls, and vice Consuls, I have the honor to transmit you herewith, an Inventory, of the Personal Estate of the late Colonel Joshua Orne, of Marblehead. This gentleman was employed by a number of his friends, to pursue their claims under the Louisiana Treaty, and had actually received bills of Genl. Armstrong to the amount of three or four hundred thousand francs. Some artful designing men at Paris, who knew him to be in possession of large sums of money, led him into ridiculous speculations, and finally swindled him of two thirds of the property, intrusted to his care, in consequence of which, he lost his senses and in a fit of delirium, fell down stairs and died instantly of a contusion on the head.
                    “The moniteur which I forward by this Vessel wil⟨l⟩ give you the details of the events that have taken place on the continent since my last. The articles of the peace with austria, have not yet been promulgated. The Emperor is detained at munich, in celebrat⟨in⟩g the marriage of the Prince Beauharnais vice roi of Italy with the daughter of the King of Bavaria.
                    “The Presidents address reached here yesterday and has caused great delight to the Americans, I am having some parts of it translated for the Gazette of this City.”
                